This action was commenced in the district court for Twin Falls county on February 2, 1920, against defendants H.B. Lorain and Jennie Doe Lorain, seeking foreclosure of two water contracts. On June 25, 1920, the Lorains were personally served with summons; on June 18, 1923, a default was entered against each of them, and the term was adjourned on August 31, 1923; on January 23, 1924, proof was submitted; and on February 5, 1924, a decree was entered in favor of the plaintiff and order of sale issued. Thereafter, and on March 10, 1924, one E.E. Babcock, who had purchased the property from the Lorains after the commencement of the action, served a motion to vacate the default, and filed the same on March 14, 1924. *Page 787 
The only question necessary to discuss and which is decisive of this case is: Does the period prescribed by the statute within which the motion to vacate should be made date from the entry of default or from the entry of judgment?
Code Civ. Proc. Cal., sec. 473, is identical with our C. S., sec. 6726, or at least as it existed prior to the amendment, covering the act of attorneys, and the supreme court of California in passing on the question in Title Ins.  T. Co. v.King Land etc. Co., 162 Cal. 44, 120 P. 1066, held, as appears from the syllabus in the California report, as follows:
"The court is without power, under section 473 of the Code of Civil Procedure, to set aside the defaults of defendants who have been personally served with summons, unless the application therefor is made within a time not exceeding six months after the default was entered.
"The taking and entering of a default by the clerk or by the court, at the instance of the adverse party, is a 'proceeding taken against' the party in default, within the meaning of section 473 of the Code of Civil Procedure, and its entry, and not that of the judgment, fixes the beginning of the period of six months within which a motion to set aside the default must be made.
"Such a default cuts off the defendant from making any further opposition or objection to the relief which plaintiff's complaint shows he is entitled to demand. He cannot thereafter, nor until the default is set aside in a proper proceeding, file pleadings, or move for a new trial, or demand notice of subsequent proceedings."
See, also, Mader v. Christie, 52 Cal. App. 138, 198 P. 45;McLain v. Llewellyn Iron Works, 56 Cal. App. 58, 204 P. 869;Hinds v. Superior Court, 65 Cal. App. 223, 223 P. 422; Keownv. Trudo, 71 Cal. App. 155, 234 P. 910.
As far as the question stated is concerned, the Montana statute is the same as ours, and the supreme court of that state in Smith v. McCormick, 52 Mont. 324, 157 P. 1010, held that the time begins to run from the entry of default. *Page 788 
The setting aside of the judgment if the default must nevertheless stand would be a vain thing; it was error to set aside the judgment. (Cases cited supra.)
The application to set aside the default was not made within the time fixed by the statute which provides that "the court, or the judge thereof, in vacation, may grant the relief upon application made within a reasonable time, not exceedingsix months after the adjournment of the term." The default was entered June 18, 1923, after personal service, and the term of court was adjourned August 31, 1923. The application to set aside the default was not filed until March 14, 1924, or about nine months after its entry.
In Nixon v. Tongren, 33 Idaho 287, 193 P. 731, this court held that unless the application was made within the time limited by the statute, the court was without jurisdiction to entertain a motion to vacate the judgment, and the court in said case quoted with approval the following language fromPeople v. Temple, 103 Cal. 447, 37 P. 414:
" 'When a judgment is not void upon its face, the court has no power to set it aside on motion, unless the motion is made within a reasonable time, but resort should be had to an action, and all the parties interested should be notified and have an opportunity to be heard.' "
In Bunnell  Eno etc. Co. v. Curtis, 5 Idaho 652, 51 P. 767, this court, in the closing paragraph, used the following language:
"If the judgment is erroneous, the remedy of the defendants was by appeal, or motion for new trial, and not by motion to set the judgment aside, made after the lapse of more than six months from the rendition of judgment."
See, also, Connolly v. Probate Court, 25 Idaho 35,136 P. 205.
It is also contended that the order setting aside the judgment is not appealable; this court has held to the contrary in Shumake v. Shumake, 17 Idaho 649, 107 P. 42. The objection that no exception was taken to the order is disposed of by the provisions of C. S., sec. 6879. *Page 789 
In this case we hold that the court had no power to set aside the default and judgment because the motion was not made within the time fixed by our statute; and for this reason we recommend that the order of the lower court setting aside and vacating the default and judgment be set aside and held for naught, and that costs be awarded to appellant.
Varian and Brinck, CC., concur.
The foregoing is approved as the opinion of the court, and the order setting aside and vacating the judgment and default is hereby set aside and held for naught. Costs to appellant.
Wm. E. Lee, C.J., and Budge and Givens, JJ., concur.
Petition for rehearing denied.